Name: Decision of the EEA Joint Committee No 70/96 of 29 November 1996 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: business organisation;  European construction;  communications;  culture and religion
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/43 DECISION OF THE EEA JOINT COMMITTEE No 70/96 of 29 November 1996 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended inter alia by Decision of the EEA Joint Committee No 8/94 (1); Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement in Media (1991 to 1995) to Media II (1996 to 2000); Whereas to this end Article 9 of Protocol 31 to the Agreement should be amended to include the programme encouraging the development and distribution of European audiovisual works (Media II  Development and distribution) (1996 to 2000) (Council Decision 95/563/EC) (2) and the training programme for professionals in the European audiovisual programme industry (Media II  Training) (Council Decision 95/564/EC) (3), HAS DECIDED AS FOLLOWS: Article 1 Article 9 of Protocol 31 to the Agreement is hereby amended as follows: 1. In the first sentence of paragraph 4, the word act shall be replaced by acts. 2. The following indents shall be added to paragraph 4:  395 D 0563: Council Decision 95/563/EC of 10 July 1995 on the implementation of a programme encouraging the development and distribution of European audiovisual works (Media II  Development and distribution) (1996 to 2000) (OJ No L 321, 30. 12. 1995, p. 25);  395 D 0564: Council Decision 95/564/EC of 22 December 1995 on the implementation of a training programme for professionals in the European audiovisual programme industry (Media II  Training) (1996 to 2000) (OJ No L 321, 30. 12. 1995, p. 33). Article 2 This Decision shall enter into force on 1 December 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 198, 30. 7. 1994, p. 142. (2) OJ No L 321, 30. 12. 1995, p. 25. (3) OJ No L 321, 30. 12. 1995, p. 33.